DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6-7 are objected to because of the following informalities:
Claim 1: The Examiner assumes that there should be a “;” at the end of Line 7.  
Claim 6: The Examiner assumes that this claim should depend upon claim 5, not claim 15.  
Claim 7: In Line 2, the Examiner assumes that “member or and a belt-shaped” should actually be --member and a belt-shaped--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claim 1 recites “a first conveyer configured to convey the object in a predetermined conveyance direction and to convey the color data acquirer in a direction intersecting the predetermined conveyance direction”.  One would then ascertain that the first conveyor is causing movement in two nonparallel directions.  However, conveyors disclosed are as follows:  
40- color data acquirer conveyer.  “The color data acquirer conveyer 40 conveys the color data acquirer 20 in the X direction.” (Page 5, Lines 1-2)
30- sheet conveyer. “The sheet conveyer 30 conveys the sheet 100 at a predetermined speed in the Y direction.” (Page 4, Lines 18-19)
30a- drive roller.  “The sheet 100 may be conveyed in the Y direction with the use of the drive roller 30a.  In addition, the calibration color mark 50 may be conveyed in the Y direction with the use of both the drive roller 30a and the driven roller 30b.” (Page 5, Lines 7-9)
Each of these conveyers is disclosed as conveying a single direction.  The subject matter fails to disclose how any of these conveyers covey the object in a predetermined conveyance direction (presumably the Y direction) and the color data acquirer in a direction intersecting the predetermined conveyance direction (presumably the X direction).
Therefore, for purposes of examination, the Examiner assumes that two different conveyers are needed to fulfill the “a first conveyer” limitation of claim 1.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Claim 1 recites the limitation "the spectral characteristic calculator" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, for purposes of examination, the Examiner assumes that the spectral characteristic calculator is the circuitry that estimates the spectral characteristic.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gomi (US 2018/0087966), hereinafter Gomi.

Claim 1: Gomi discloses a spectral characteristic acquisition device (10) (Fig. 1) comprising:
a color data acquirer (172) including a plurality of spectral sensors (inherent for colorimetry) receiving light reflected from an object (8) irradiated with light (from light source portion 171) and acquiring a color data of the object (8) [0060];
circuity configured to:
 	estimate a spectral characteristic of the object (8) on a basis of the color data [0085], and
 	calibrate the spectral characteristic calculator (154D) on a basis of the color data obtained from a  calibration color mark (30) having a color mark of a known spectral characteristic (corrects the reflectance with respect to the reference measurement value [0080]); and
a first conveyer (12/14) configured to convey (by 12) the object (8) in a predetermined conveyance direction (Y) [0057] and to convey (by 14) the color data acquirer (172) in a direction (X) intersecting the predetermined conveyance direction (Y) [0060].
Gomi does not explicitly disclose a second conveyer configured to convey the calibration color mark in the predetermined conveyance direction.
However, Gomi does disclose wherein the calibration color mark (70) consists of paper white patches 72A-72E [0072], whereas the color data acquirer (172) moves only in the X-direction [0060].          
e.g. 121) to convey the calibration color mark (70) in the Y-direction for the purpose of reading the entirety of the calibration color mark to obtain accurate calibration value.  

Claim 2: Gomi further discloses wherein the circuitry estimates the spectral characteristic of the object (8) on a basis of the color data with a use of a conversion matrix (part of the spectral characteristic calculator 154D) set in advance [0109], and calibrates the conversion matrix on a basis of the color data obtained from the calibration color mark (corrects the reflectance with respect to the reference measurement value [0080]).

Claim 3: Gomi further discloses wherein the second conveyer (121) conveys the object (8) in the predetermined conveyance direction (Y) (the first conveyer 12 comprises the second conveyer 121 [0057]).

Claim 4: Gomi further discloses a third conveyer (121) configured to convey the object (8) in the predetermined conveyance direction (Y) (the first conveyer 12 comprises the second conveyer 121 [0057]).

Claim 5: Gomi does not explicitly disclose wherein the plurality of spectral sensors are arrayed in the predetermined conveyance direction.
 	However, Gomi discloses that the color data acquirer (172), which comprises the spectral sensors, conveys in the X-direction [0060], which is perpendicular to the predetermined conveyance direction (Y) [0057] (also evident from Fig. 1).  It is clear that, if the spectral sensors were arrayed in the X-direction, the reading would cause needless redundancy as the same areas of the object as read by successive Z-direction would be irrelevant since the object does not extend into the Z-direction.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gomi’s color data acquirer by arraying the plurality of spectral sensors in the Y-direction for the purpose of allowing the object to be advanced non-contiguously so that it is measured wholly and efficiently. 

Claim 6: Gomi further discloses wherein the calibration color mark (70) is at least one of a plate-shaped member and a belt-shaped member in which the color marks having a different spectral characteristic are arrayed and provided in the predetermined conveyance direction (Y) (evident from Fig. 11) [0207].

Claim 7: Gomi further discloses wherein the calibration color mark (70) is at least one of a plate-shaped member and a belt-shaped member in which the color marks having a different spectral characteristic are arrayed and provided in the predetermined conveyance direction (Y) and in a direction intersecting the predetermined conveyance direction, respectively (evident from Fig. 11) [0207].

Claim 11: Gomi does not explicitly disclose wherein the circuitry further regulates the conveyance of the calibration color mark in the predetermined conveyance direction.
However, Gomi discloses that the color data acquirer (172), which comprises the spectral sensors, conveys in the X-direction [0060], which is perpendicular to the predetermined conveyance direction (Y) [0057] (also evident from Fig. 1).  
Therefore, since the spectral sensors of the color data acquirer (172) are arrayed in the Y-direction (see claim 5), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gomi’s circuitry to regulate the conveyance of the calibration color mark in the predetermined conveyance direction for the purpose of allowing the calibration color mark to be advanced non-contiguously so that it is measured wholly and efficiently.

Claim 12: Gomi discloses an image forming apparatus (printer) for changing an image forming condition on a basis of a spectral characteristic of a recording medium surface, the image forming apparatus comprising the spectral characteristic acquisition device according to claim 1 [0050-0051].

Claim 13: Gomi discloses an image forming apparatus management system comprising:
 	an image forming apparatus (printer) for forming a predetermined pattern on a recording medium [0050-0051];
 	the spectral characteristic acquisition device according to claim 1; and
 	a storage device (153) configured to associate and store identification information identifying the image forming apparatus and the spectral characteristic of the predetermined pattern [0070].

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gomi as applied to claim 1 above, and further in view of Tsubotani et al. (US 2018/0011435), hereinafter Tsubotani.

Claim 8: Gomi does not explicitly disclose wherein the second conveyer includes a guide section to guide the conveyance of the calibration color mark in the predetermined direction.
	Tsubotani, however, in the same field of endeavor of colorimetry, discloses wherein a conveyer (134) includes a guide section (132a) to guide the conveyance of a recording medium (S) in a predetermined direction [0052].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gomi’s second conveyer to include a guide section for the purpose of holding the calibration color mark (Tsubotani [0052]) to avoid errors due to slippage.

Claim 9: Gomi, in view of Tsubotani, further discloses wherein the second conveyer (121) conveys the object (8) in the predetermined conveyance direction (Y) and includes a cylindrical member (a transport 8) (Gomi [0057]), and the cylindrical member being rotatable about an axis of the cylinder (along the X-axis, as evidenced by Fig. 1 of Gomi), and wherein the guide section (132a) comprises a groove formed in at least a part of the cylinder surface in a circumferential direction of the cylinder (Tsubotani [0052]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi, in view of Tsubotani as applied to claim 9 above, and further in view of Horvath et al. (US 4,381,447), hereinafter Horvath.

Claim 10: Gomi is silent with respect to wherein the groove includes a bottom portion having a plurality of teeth formed in the circumferential direction of the cylinder, and wherein the calibration color mark engaged with the groove comprises a plurality of rack teeth capable of meshing with the plurality of teeth in a surface on a side in contact with the bottom portion of the groove.
 	Horvath, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of conveying documents (i.e. sheets). Horvath discloses wherein a groove includes a bottom portion having a plurality of teeth formed in the circumferential direction of a cylinder (144), and wherein another member (146) engaged with the groove comprises a plurality of rack teeth capable of meshing with the plurality of teeth in a surface on a side in contact with the bottom portion of the groove (Col. 12, Lines 26-37).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Gomi’s second conveyer so that the groove comprises teeth that mesh with teeth of the calibration color mark for the purpose of forming a securing fit to avoid errors due to slippage.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 8am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896